FILED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                   AUG 12 2021
                                                                             Clerk, U.S. District & Bankruptcy
PARVATHI SIVANADIYAN,             )                                          Court for the District of Columbia
                                  )
          Petitioner,             )
                                  )
     v.                           )                   Civil Action No. 1:21-cv-01950 (UNA)
                                  )
INTERNAL REVENUE SERVICE, et al., )
                                  )
                                  )
           Respondents.           )

                                  MEMORANDUM OPINION

       This matter is before the court on petitioner’s application to proceed in forma pauperis,

ECF No. 2, and his pro se “verified complaint,” (“Compl.”), ECF No. 1, seeking an order

mandating arbitration under the Federal Arbitration Act (“FAA”), see 9 U.S.C. § 2, the

appointment of arbitrators, and mandamus relief, see 28 U.S.C. § 1361. The court will grant the

in forma pauperis application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii),

mandating dismissal of a complaint which fails to state a claim upon which relief can be granted,

and for want of subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3).

       Petitioner, a resident of India, has sued the Internal Revenue Service (“IRS”), the United

States Attorney General (“AG”), the United States Department of Justice (“DOJ”), and Annamalai

Annamalai (“Annamalai”). Compl. at caption, ¶¶ 1, 6–10. The dispute apparently arises out of a

binding arbitration contract, executed between petitioner and Annamalai, on March 2, 2021, see

Arbitration Agreement (“AA”), ECF No. 1-1, which was the result of litigation and a judgment

filed in Vigo County Superior Court in Terre Haute, Indiana, see Compl. ¶¶ 1–4. Petitioner alleges

that the IRS, AG, and DOJ, all owe him unspecified, see generally Fed. R. Civ. P. 8(a), “duties”
as “account debtors” and “privies” to the arbitration agreement and court judgment, see Compl. ¶¶

6–9, 12.

        First, the extraordinary remedy of a writ of mandamus is available to compel an “officer or

employee of the United States or any agency thereof to perform a duty owed to plaintiff.” 28

U.S.C. § 1361. “[M]andamus is ‘drastic’; it is available only in ‘extraordinary situations.’” In re

Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005) (citations omitted). A petitioner bears a heavy burden

of showing that his right to a writ of mandamus is “clear and indisputable.” Id. Only if “(1) the

plaintiff has a clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other

adequate remedy available to the plaintiff,” Thomas v. Holder, 750 F.3d 899, 903 (D.C. Cir. 2014),

is mandamus relief granted. Petitioner addresses none of these elements, and thus fails to meet his

burden.

        Second, even if the federal respondents’ alleged obligations were clearer, there is

absolutely no indication, beyond petitioner’s own speculation, that the federal respondents are, in

fact, either accounts debtors or privies to the attached arbitration agreement. See generally AA;

“Orders,” at ECF No. 1-1, at 6–7. Respondents plainly did not contractually commit to the

agreement, nor do any of the other exhibits or allegations establish same.

        Third, the FAA, which was created to place arbitration agreements on equal footing with

all other contracts, provides judicial review for courts to confirm, vacate, modify, or enforce, an

arbitration award. See 9 U.S.C. § 9; Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443,

(2006). The FAA, however, does not itself bestow federal jurisdiction, but requires an independent

jurisdictional basis. Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 581–82 (2008). Apart

from petitioner’s inadequate mandamus pleading, petitioner’s complaint makes no other reference

to a relevant federal law or basis for jurisdiction . Mere invocation of federal question jurisdiction,
without any facts demonstrating a federal claim, does not create federal question jurisdiction. See

Shapiro v. McManus, 136 S.Ct. 450, 455 (2015). And petitioner himself admits that the underlying

arbitration claims are based on state law. See Compl. ¶¶ 1, 3–4.

         Nor can petitioner bring this suit on the basis of diversity of jurisdiction. Assuming

arguendo there was a cognizable claim against them, the federal respondents’ presences in the

District are irrelevant because federal agencies are not considered “citizens of a state.” Texas v.

ICC, 258 U.S. 158, 160 (1922); Commercial Union Ins. Co. v. United States, 999 F.2d 581, 584–

85 (D.C. Cir. 1993). And while Annamalai is appears to be incarcerated in Georgia, petitioner

raises no substantive allegations against him and seeks no specific relief from him, noting only

that Annamalai is merely a “party to the binding arbitration.” See Compl. ¶¶ 1, 10; id. at Sec.

IV(v).

         For all of the following reasons, the court grants petitioner’s application for leave to

proceed in forma pauperis and dismisses the complaint. Petitioner’s pending motion to appoint

counsel, ECF No. 3, and motion to serve summonses and complaint, ECF No. 4, are denied as

moot. An order accompanies this memorandum opinion.



Date: August 12, 2021                        /s/______________________
                                               EMMET G. SULLIVAN
                                               United States District Judge